Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 12/16/2020 has been received and claims 1-8 and 10-17 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Claim Objections
Claims 1-8 and 10-17 are objected to because of the following informalities:  in line 19 of Claim 1, insert --;-- after “first valve”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas accumulation means” in claim 3, “first remote actuating means” in claim 7, and “second remote actuating means” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first non-return device” in claim 11, “second non-return device” in claim 12, and “first flow rate measuring device” and “second flow rate measuring device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation that “the first remote actuating means being located between the first pressure-regulating valve and the first inlet 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressurizing means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressurizing means" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 2, it is not clear whether the limitation “when the nebulizer is in use mixing the first gas with the first liquid” is attempting to set forth a configuration where the location/height of the first inlet at a first height and the location/height of the first outlet at a second height, where the first height is higher than the second height are adjustable such that when the nebulizer is not in use the height configuration/difference is of another configuration or is varied from the in use height difference.
Claim 3 recites the limitation "the pressurizing means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the pressurizing means" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pressurizing means" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pressurizing means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watts (3401060).
Watts (‘060) discloses a washing and decontaminating system (see Figure 1) comprising: 
nebulizer (12) having a first inlet (i.e. where 32 with 33 enters 12) for receiving a first gas and a second inlet (i.e. where 24 with 25 enters 12) for receiving a first liquid;
a first pressure-regulating valve (18) in fluid communication (via 16a) with the pressurizing means (16), the first pressure-regulating valve (18) being configured/capable to regulate the first gas at a first pressure that is between 8 bar and 20 bar;
a second pressure-regulating valve (33) in fluid communication (via 38, 26, 28, 36, 30, 32) with the pressurizing means (16) and with the first inlet (i.e. where 32 with 33 enters 12) of the nebulizer (12), the second pressure-regulating valve (33) being configured/capable to regulate the first gas at a second pressure that is between 8 bar and 20 bar, the second pressure-regulating valve (33) not being in series with the first pressure-regulating valve (18) (see Figure 1);
a third pressure-regulating valve (26) connected in series with the second pressure-regulating valve (33), the third pressure-regulating valve (26) configured to regulate the first gas at a third pressure that is greater than atmospheric pressure;
a first tank (14; 14a; 14b) configured to store the first liquid and to be pressurized by the first gas at the first pressure, the first tank (14; 14a; 14b) having a first inlet (where arrow enters 14/14a/14b) in fluid communication with the first pressure-regulating valve (18) and a first outlet (i.e. where arrow exits 14/14a/14b) through which the first liquid exits the first tank (14; 14a; 14b), the first outlet (i.e. where arrow exits 14/14a/14b) being in fluid communication (via 20, 22, 24, 25) with the nebulizer (12) (see Figure 1); and 

the washing and decontaminating system (see Figure 1) being configured such that upon the first liquid residing in the first tank (14; 14a; 14b) and the first gas at the first pressure being delivered to the first tank (14; 14a; 14b), the first liquid is capable of being delivered to the nebulizer (12) for being mixed with the first gas without the use of a pump (see Figure 1);
wherein the nebulizer (12) being configured to mix the first gas delivered through the second pressure-regulating valve (33) with the first liquid (via 24 - see Figure 1).

In the event that Watts (‘060) is deemed to inadequate meet the claimed limitation of “regulat[ing] the first gas at a first pressure that is between 8 bar and 20 bar”, the following will apply.
	While Watts (‘060) does not appear to specifically that the first pressure-regulating valve (18) and the second pressure-regulating valve (33) regulate the first gas at a pressure between 8 bar and 20 bar, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and the second pressure-regulating valve to regulate the first gas at a pressure that is between 8 bar and 20 bar in the system of Watts as a matter of engineering choice in order to provide adequate/desired .

Claims 2-4, 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts (3401060) as applied to claim 1 above, and further in view of Olson (4070424).
Watts (‘060) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1) or 103.
	As to Claims 2-4, Watts (‘060) does not appear to specifically teach that the system is further comprised of gas accumulation means or a first remote actuating means, or that the first tank includes a second inlet through which the first liquid is introduced into the first tank nor that the first tank is located at a first height higher than a second height where the first outlet of the first tank is located.
It was known in the art before the effective filing date of the claimed invention to provide gas accumulation means and a remote actuating means as well as a second inlet for a tank in a system. Olson (‘424) discloses a washing and decontaminating system (see Figure 5) comprising: 
nebulizer (20, 22) having a first inlet (i.e. where 18 enters 20/22) for receiving a first gas and a second inlet (i.e. where 16 enters 20/22) for receiving a first liquid (see Figure 5), the nebulizer (20, 22) being configured to mix at least the first gas and the first liquid; 
pressurizing means (96) of said first gas; 
a first pressure-regulating valve (107, 109) in fluid communication with the pressurizing means (96), the first pressure-regulating valve (107, 109) being configured to regulate the first gas at a first pressure that is greater than atmospheric pressure;

a first tank (12) configured to store the first liquid and to be pressurized by the first gas at the first pressure, the first tank (12) having a first inlet (i.e. where 12 connects with 106 and 107) in fluid communication with the first pressure-regulating valve (107) and a first outlet (i.e. where 12 connects to 105) through which the first liquid exits the first tank (12), the first outlet (i.e. where 12 connects to 105) being in fluid communication with the nebulizer (20, 22); 
a first valve (114) located in a fluid pathway between the first outlet (i.e. where 12 connects with 106 and 107) of the first tank (12) and the second inlet (i.e. where 16 enters 20/22) of the nebulizer (20, 20), the first valve (114) configured to assume a closed position in which the first liquid to prevented to pass through the first valve (114) and an open position in which the first liquid is able to pass through the first valve (114);
wherein the second pressure-regulating valve (98) is in fluid communication with said nebulizer (20, 22), and is configured to pressurize the gas at a second pressure that is greater than atmospheric pressure,
wherein when the nebulizer is in use mixing the first gas with the first liquid, the first inlet (i.e. where 12 connects with 106 and 107) of the first tank (12) is located at a first height and the first outlet (i.e. where 12 connects to 105) of the first tank (12) is located at a second height, the first height being higher than the second height (see Figure 5);

wherein the first tank (12) includes a second inlet (i.e. where “acid fill” is located) through which the first liquid is introduced into the first tank (12) (see Figure 5); and
a first remote actuating means (110) in series with and in fluid communication with the first pressure-regulating valve (107), the first remote actuating means (110) being located ; 
in order to supply a liquid with a gas to a nebulizer (see Figures 5-6).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide gas accumulation means and a remote actuating means as well as a second inlet for the tank of Watts as a known configuration in order to provide a system that supplies a liquid and a gas to a nebulizer as shown by Olson.
As to Claim 6, while Olson (‘424) does not appear to specifically teach a third valve located between the second pressure-regulating valve (98) and the nebulizer (20, 22) in the water and decontaminating system disclosed (in Figure 5), as Olson (‘424) also discloses configuration of a washing and decontaminating system (see Figure 6) that comprises a third valve (i.e. on 264 – see Figure 6) located between a second pressure-regulating valve (256) and a nebulizing means (222), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third valve that is located between the second pressure-regulating valve (98) and the nebulizing means (20, 22) in the water and 
As to Claim 8, while neither Watts (‘060) nor Olson (‘424) appears to specifically teach that the washing and decontaminating system further comprises a second remote actuation means in series with the second pressure-regulating valve, as Olson (“424) does teach the use of a first remote actuation means (110) in series with the first pressure-regulating valve (107), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide a second remote actuation means in series with the second pressure-regulating valve in the washing and decontaminating system of Watts in order to also close the flow path of the first gas to the nebulizer in the event an abnormal condition develops therein (see Olson - Col. 6 lines 30-33). 
As to Claim 17, while Olson (‘424) discloses that the washing and decontaminating system (see Figure 5) further comprises a first flow rate measuring device (122) located in a flow path (108) between the first outlet (i.e. where 12 connects to 105) of the first tank (12) and the second inlet (i.e. where 16 enters 20) of the nebulizer (20, 22), wherein the first flow rate measuring device (122) configured to measure a flow rate of the first liquid; and a second flow rate measuring device (123) located before the second pressure-regulating valve (98) and the first inlet (i.e. where 28 enters 20, 22) of the nebulizer (20, 22), the second flow rate measuring device (123) configured to measure a flow rate of the first gas, Olson (‘424) does not appear to indicate that the second flow rate measuring device (123) is located between the second pressure-regulating valve (98) and the first inlet (i.e. where 28 enters 20, 22) of the nebulizer (20, 22). However, as Olson (‘424) also discloses configuration of a washing and decontaminating system (see Figure 6) that comprises a second flow rate measuring device (258) located before a second 
Thus, Claims 2-4, 6, 8, and 17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Watts (‘060) and Olson (‘424).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts (3401060) as applied to claim 1 above, and further in view of Dorendorf (7073734).
Watts (‘060) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1) or 103.
Watts (‘060) does not appear to specifically teach that the washing and decontaminating system further comprises a second valve located between and in fluid communication with the first pressure-regulating valve and the first tank when the nebulizer is in use mixing the first gas with the first liquid, the second valve configured to assume a closed position in which the first gas is prevented from passing through the second valve and an open position in which the first gas is able to pass through the second valve.
It was known in the art before the effective filing date of the claimed invention to provide a valve located between a first pressure-regulating valve and a first tank in a system. Dorendorf (‘734) discloses a washing and decontaminating system (300) comprising: 

pressurizing means (310) of the first gas; 
a first pressure-regulating valve (336) in fluid communication (via 326 and 362) with the pressurizing means (310), the first pressure-regulating valve (336) being configured to regulate the first gas at a first pressure that is greater than atmospheric pressure; 
a second pressure-regulating valve (330) in fluid communication (via 362) with the pressurizing means (310) and with the first inlet (i.e. where 362 enters 318) of the nebulizer (318), the second pressure-regulating valve (330) being configured to regulate the first gas at a second pressure that is greater than atmospheric pressure; 
a first tank (312) configured to store the first liquid and to be pressurized by the first gas at the first pressure, the first tank (312) having a first inlet (i.e. where 356 enters 312) in fluid communication (via 334, 316, 333, 338, 350, 356) with the first pressure-regulating valve (336) and a first outlet (i.e. where 312 connects with 331) through which the first liquid exits the first tank (312), the first outlet (i.e. where 331 exits 312) being in fluid communication with the nebulizer (318); 
a first valve (338 or 350) located in a fluid pathway () between the first outlet (i.e. where 312 connects with 331) of the first tank (312) and the second inlet (i.e. where 333 with 338 and 350 enters 318) of the nebulizer (318), the first valve (338 or 350) configured to assume a closed position in which the first liquid is prevented to pass through the first valve (338 or 350) and an open position in which the first liquid is able to pass through the first valve (i.e. where 333 with 338 and 350 enters 318); 

gas accumulation means (324) located between the pressurizing means (310) of the first gas and the first pressure-regulating valve (336) and the second pressure-regulating valve (330) (see Figure 15, Col. 10 lines 10-20); and
a second valve (350) located between and in fluid communication with the first pressure-regulating valve (336 – via 334 and 333) and the first tank (312 - via 356) (see Figure 15) capable of when the nebulizer is in use mixing the first gas with the first liquid, the second valve (350) configured to assume a closed position in which the first gas is prevented from passing through the second valve (350) and an open position in which the first gas is able to pass through the second valve (350);
a second valve located between and in fluid communication with the first pressure-regulating valve and the first tank 
in order to allow gas/liquid to bypass the nozzle and cycle back to the first tank so as to purge a flow path/component within the flow path or to provide agitation/mixing prior to nebulization (see Figure 15, Col. 10 line 61 to Col. 11 line 1).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a second valve located between the first pressure-regulating valve and the first tank in the system of Watts as a known configuration in order to purge a flow path/component or to provide agitation/mixing of the flowing material as shown by Dorendorf.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts (3401060) as applied to claim 1 above, and further in view of Theriault (6711961).
Watts (‘060) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1) or 103.
Watts (‘060) does not appear to specifically teach that the washing and decontaminating system further comprises a first feed valve in fluid communication with the second inlet of the first tank and a first evacuation valve in fluid communication with a second outlet of the first tank.
It was known in the art before the effective filing date of the claimed invention to provide a first feed valve in an inlet of a tank as well as a first evacuation valve in a second outlet of a tank in a system. Theriault (‘961) discloses a system comprising:
a first tank (54) configured to store a first liquid and having an inlet (i.e. where 118 enters 54), a first outlet (i.e. where 98 exits 54) through which the first liquid exits the first tank (54), and a second outlet (i.e. where 84/122 connects with 54);
a first feed valve (116) in fluid communication with the second inlet (i.e. where 118 enters 54) of the first tank (54); and  
a first evacuation valve (84; 122) in fluid communication with the second outlet (i.e. where 84/122 connects with 54) of the first tank (54);
in order to allow refill of the first tank with the first liquid as well as to control/allow outflow of the first liquid (see Figure 2, Col. 6 lines 52-55).

Thus, Claim 10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Watts (‘060) and Theriault (‘961).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts (3401060) as applied to claim 1 above, and further in view of Mahrt (5881817).
Watts (‘060) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1) or 103.
Watts (‘060) does not appear to specifically teach that the washing and decontaminating system further comprises a first non-return device in series with the first pressure-regulating valve or a second non-return device in series with the second pressure-regulating valve.
It was known in the art before the effective filing date of the claimed invention to provide a first non-return device in series with a first pressure-regulating valve and a second non-return device in series with a second pressure-regulating valve. Mahrt (‘817) discloses a system comprising:
pressurizing means (40a, 40b);
a first non-return device (20a) in series with a first pressure-regulating valve (42a) 

a first tank (16) configured to store a first liquid and to be pressurized by a first gas at a first pressure, the first tank (16) having a first inlet (i.e. where 22a enters 16) in fluid communication with the first pressure-regulating valve (42a) and a first outlet (i.e. where 38 exits 16) through which the first liquid exits the first tank (16), the first outlet (i.e. where 38 exits 16) being in fluid communication with a discharge outlet (14, 24);
in order to prevent back-up of the first liquid from entering the pressurizing means (see Col. 4 lines 20-23).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a first non-return device and a second non-return device in the system of Watts in order to prevent back-up of the first liquid toward the pressurizing means as shown by Mahrt.
Thus, Claims 11-12 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Watts (‘060) and Mahrt (‘817).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument on pp. 6-7 of Remarks in regards to claim 1, examiner points out that as it is well known that discharge pressure provided by an air compressor such as the air compressor 16 of Watts is within and above the claimed range of pressure of 8 bar and 20 bar. Examiner would disagree and indicate that it would have been 
As to applicant’s argument on p. 10 of Remarks in regards to claim 5, examiner disagrees and points out that the fluid pressure regulator 336 is in fluid communication with the valve 350 via 334, 316, 333 and 338.
In response to applicant’s argument on p. 10 of Remarks in regards to claim 17, examiner disagrees and points out that pressure gauges can and will measure flow rates through measurement of pressure (a different characteristic/property/parameter of the fluid flow) which is used to derive the flow rate and thus meets the claim limitations.
As to applicant’s arguments against dependent claims, examiner indicates that the arguments are arguments against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., .
Applicant’s arguments, see p. 9 of Remarks, filed 12/16/2020, with respect to claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.